Citation Nr: 0946016	
Decision Date: 12/03/09    Archive Date: 12/08/09

DOCKET NO.  08-04 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1952 to 
February 1954.  The appellant is the Veteran's surviving 
spouse. 
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a decision by the Winston-Salem, North 
Carolina Department of Veterans Affairs (VA) Regional Office 
(RO).

In August 2009, the Veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is of record.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the 
appellant in developing evidence pertinent to her claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).

The Board notes that the appellant indicated during her 
hearing testimony that outstanding VA records relevant to the 
claim on appeal, have not been associated with the claims 
file.  Thus, medical records for the Veteran dated prior to 
his date of death from the Fayetteville VA Medical Center 
(VAMC) should be obtained.  38 U.S.C.A. § 5103A(c) (West 
2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA 
treatment records are in constructive possession of the 
agency, and must be obtained if the material could be 
determinative of the claim).

The Board notes that a December 2007 VA opinion indicates 
that the Veteran's service-connected peripheral vascular 
disease was not related to the Veteran's cause of death.  
However, the Board notes that the Veteran was not service-
connected for such disorder at the time of death, but rather 
residuals of bilateral foot frostbite.  The Board 
additionally notes that a December 2006 letter from a private 
physician indicates a nexus between the Veteran's service-
connected conditions to peripheral neuropathy and pneumonia, 
which the physician indicates contributed to the Veteran's 
death.  The physician does, however, in one letter suggest 
that peripheral vascular disease also contributed to death.  
This was not indicated on the death certificate signed by 
this physician at the time of death.  It is possible his 
records may shed additional pertinent information in this 
case.  Thus, the Board finds that additional records and a 
medical opinion should be obtained on remand to determine 
whether the Veteran's death is related service-connected 
conditions.  38 C.F.R. § 3.159(c)(4) (2009); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

During the pendency of this appeal the Court issued a 
decision in the appeal of Hupp v. Nicholson, 21 Vet. App. 342 
(2007) that, in general, 38 U.S.C.A. § 5103(a) notice for a 
dependency and indemnity compensation (DIC) case must 
include: (1) a statement of the conditions, if any, for which 
a veteran was service-connected at the time of his death; (2) 
an explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service-connected.  The Board notes that 
elements one and three were not included in the April 2006 
letter to the appellant.  In addition, the Board notes that 
notice of the type of information and evidence necessary to 
establish an effective date for the benefit on appeal has not 
been provided in accordance with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Thus, corrective notice 
can be provided on remand. 

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Send the appellant and her 
representative a corrective VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) that provides a statement of 
the conditions for which a veteran was 
service-connected at the time of his death 
and an explanation of the evidence and 
information required to substantiate a DIC 
claim based on a condition not yet 
service-connected in accordance with Hupp, 
supra.  Additionally, send the appellant 
and her representative a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) that includes an 
explanation of the information and 
evidence needed to establish an effective 
date for the claim on appeal, as outlined 
by the Court in Dingess/Hartman.

2.  Obtain and associate with the claims 
file any pertinent records adequately 
identified by the appellant, including any 
ongoing medical records from the 
Fayetteville VAMC.  She should also be 
requested to provide a release so that 
copies of treatment records might be 
obtained from Dr. P., who reportedly 
treated the Veteran prior to death.  To 
the extent records are obtained, they 
should be associated with the claims 
folder.  To the extent records are not 
obtained, the claims file should contain 
documentation as to the attempts made to 
obtain the records.

3.  After the above has been completed to 
the extent possible, but whether records 
are obtained or not, arrange for review of 
the Veteran's claims folder by a VA 
physician, to include review of and 
comment concerning the nexus statement by 
a private physician, to determine whether 
it is at least as likely as not (50 
percent probability or greater) that the 
Veteran's residuals of cold injuries to 
his feet resulted in pneumonia that 
contributed substantially or materially to 
cause death, combined to cause death, or 
aided or lent assistance to the production 
of the Veteran's death.  In entering this 
decision, it should be indicated whether 
any peripheral neuropathy or peripheral 
vascular disease can be clinically 
established, and if so, whether it is 
reasonably related to the service 
connected cold injury residuals.  The 
examiner must review the entire claims 
file, and should provide a complete 
rationale for any opinions expressed. 

4.  Thereafter, the claim should be 
readjudicated.  If the benefit sought on 
appeal remains denied, the appellant and 
her representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).

_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

